Per Curiam.
Disregarding the question of whether the matter was, under the circumstances, properly before the zoning commission, we are of the opinion that the petitioner fails to show any abuse of discretion. (Matter of Larkin Co. v. Schwab, 242 N. Y. 330.) Or if the phrase “ practical difficulties or unnecessary hardships,” as used in section 349-u of article 1'7-C of the Town Law (as added by Laws of 1926, chap. 714), connotes a formulated standard, we are similarly of the opinion that the petitioner fails to show the existence of either practical difficulties or unnecessary hardships which would warrant deviation from the general rule established by article V, section 17, of the Zoning Ordinance of the Town of Greece. (People ex rel. Fordham Manor Reformed Church v. Walsh, 244 N. Y. 280.)
The order of certiorari should be dismissed and the determination of the zoning commission confirmed.
All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and .Crosby, JJ.
Certiorari order dismissed and determination of zoning and planning commission confirmed, with fifty dollars costs and disbursements.